Citation Nr: 0908628	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-29 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to December 16, 1997 
for the award of non-service-connected pension benefits with 
special monthly pension based on the need for aid and 
attendance, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on what has been recognized as active duty 
service with the United States Air Force as a former employee 
of the Pan American World Airways/ Affiliates under 38 C.F.R. 
§ 3.7(x)(25) (2008) from January 1942 to February 1944.  The 
Veteran died in December 2003.  The appellant is the 
Veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to his death, the Veteran filed a claim for an 
effective date prior to December 16, 1997 for the award of 
non-service-connected pension benefits with special monthly 
pension based on the need for aid and attendance, for accrued 
benefits purposes.  The claim was denied by the Board in a 
February 2002 decision.  The Veteran appealed the Board's 
decision to the Court, which affirmed the Board's decision in 
May 2004.  The Veteran died in December 2003, prior to the 
Court's affirmance.  In September 2004, the Veteran's counsel 
filed a Suggestion of Death and Motion to Recall Mandate to 
eliminate any preclusive effect of the existing mandate in 
the adjudication of any accrued benefits claims derived from 
the Veteran's entitlements.  By order dated on November 16, 
2004, the Court recalled its judgment, withdrew its May 2004 
Order, vacated the Board's February 2002 decision and 
dismissed the appeal for lack of jurisdiction.

In June 2005, the Board determined that the claim was moot by 
virtue of the Veteran's death.  The Board dismissed the claim 
for lack of jurisdiction. 

The appellant submitted a claim for accrued benefits in 
November 2004.  For purposes of this remand only, the Board 
notes that the appellant's claim for accrued benefits was 
timely filed, within one year of the Veteran's death.  38 
C.F.R. 
§ 3.1000(c).  The appellant's claim for accrued benefits must 
be adjudicated on the merits as the Veteran had a claim 
pending at the time of his death.  See Taylor v. Nicholson, 
21 Vet. App. 126 (2007).

In a November 2008 letter, the Board notified the appellant 
that this matter had been certified to the Board for 
appellate review.  Under 38 C.F.R. § 20.1304, the appellant 
has 90 days to submit a request for a personal hearing 
following the mailing of notice that the appeal has been 
certified to the Board for appellate review.  The appellant 
submitted a request for a personal hearing to the Board in 
December 2008.  A remand is necessary so that a 
videoconference hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and schedule a 
videoconference hearing per his December 
2008 request.  Afterwards, the hearing 
transcript should be associated with the 
claims folder.  

2.  The RO should then adjudicate the 
claim on appeal based on all of the 
evidence of record.  If the benefit sought 
remains denied, provide the appellant a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


